Name: Commission Implementing Decision (EU) 2018/2014 of 14 December 2018 amending Annex I to Decision 2010/221/EU as regards the list of areas in Ireland free of Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) (notified under document C(2018) 8618) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: health;  agricultural activity;  fisheries;  agricultural policy;  Europe
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/55 COMMISSION IMPLEMENTING DECISION (EU) 2018/2014 of 14 December 2018 amending Annex I to Decision 2010/221/EU as regards the list of areas in Ireland free of Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) (notified under document C(2018) 8618) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Annex I to Commission Decision 2010/221/EU (2) sets out the list of Member States, zones and compartments which are regarded as being free of certain diseases not referred to in Part II of Annex IV to Directive 2006/88/EC. In those areas compliance with certain national measures approved by that Decision to limit the impact of those diseases may be required by the Member State listed for the given disease. (2) On that list currently, on the territory of Ireland several compartments are regarded as being free from Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var). Due to a recent outbreak of OsHV-1 Ã ¼Var which occurred in Compartment 6 in Poulnasharry Bay and of which Ireland informed the Commission, the geographical demarcation of the disease-free areas for Ireland should be updated. (3) Annex I to Decision 2010/221/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2010/221/EU, in the table, in the fourth column Geographical demarcation of the area with approved national measures, in the row Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var), the entry for Ireland is replaced by the following: Compartment 1: Sheephaven Bay Compartment 3: Killala, Broadhaven and Blacksod Bays Compartment 4: Streamstown Bay Compartment 5: Bertraghboy and Galway Bays Compartment A: Tralee Bay Hatchery. Article 2 This Decision is addressed to the Member States. Done at Brussels 14 December 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (OJ L 98, 20.4.2010, p. 7).